JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed March 18, 2013, be affirmed. The district court properly dismissed the complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), based on its determination that the University of Arkansas at Little Rock is an arm of the State of Arkansas and thus cannot be a “citizen” for purposes of diversity jurisdiction under 28 U.S.C. § 1332. See Abdulla v. Univ. of Arkansas at Little Rock, 930 F.Supp.2d 138, 140-41 (D.D.C.2013) (citing, inter alia, Long v. District of Columbia, 820 F.2d 409, 412-13 (D.C.Cir.1987)). Appellant’s complaint, seeking damages for defamation, invoked federal jurisdiction based solely on the parties’ diversity of citizenship and did not allege any other basis for the district court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.